      Case 1:20-cv-00206-KBJ Document 12 Filed 06/22/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

GUN OWNERS OF AMERICA, INC.,              )
                                          )
      Plaintiff,                          )
                                          )
      vs.                                 )                    Civ. A. No. 20-206-KBJ
                                          )
FEDERAL BUREAU OF INVESTIGATION,          )
                                          )
      Defendant.                          )
__________________________________________)

                           DEFEDANT’S STATUS REPORT

       Defendant, Federal Bureau of Investigation (“FBI”), submits this status report to

inform both Plaintiff and the Court that Defendant’s Records Office (“RIDS”) has

resumed normal operations as of June 8, 2020. RIDS anticipates completing its search by

July 22, 2020. Shortly thereafter, Defendant will be able to propose a processing

schedule. Consequently, Defendant respectfully requests the opportunity to submit,

either on its own behalf or as a joint status report with Plaintiff, a further report proposing

a processing schedule on July 29, 2020.

Dated: June 22, 2020
                                               Respectfully submitted,

                                               MICHAEL R. SHERWIN
                                               Acting United States Attorney

                                               DANIEL F. VAN HORN, D.C. Bar # 924092
                                               Civil Chief

                                               By: /s John Moustakas
                                               John Moustakas, D.C. Bar #442076
                                               Assistant United States Attorney
                                               555 4th Street, N.W.
                                               Washington, D.C. 20530
                                               (202) 252-2518
                                               Counsel for Defendant
